Name: Commission Regulation (EC) No 1371/96 of 16 July 1996 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1996 (second period)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade;  plant product
 Date Published: nan

 No L 178/2 I EN Official Journal of the European Communities 17. 7. 96 COMMISSION REGULATION (EC) No 1371/96 of 16 July 1996 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1996 (second period) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 0, not apply to category C licence applications nor to cate ­ gory A and B applications relating to a quantity of 150 tonnes or less, provided that the total quantity covered by the category A and B applications does not exceed, for a given origin, 15 % of the total of the quantities applied for; Whereas the quantities applied for 'Colombia category B and Venezuela' exceed the quantity available and a reduc ­ tion coefficient should therefore be applied; whereas import licences may be issued for the quantity referred to in all other new applications; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 875/96 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (% as amended by Regulation (EC) No 702/95 (% and in particular Article 4 (3) thereof, Whereas Article 2 of Commission Regulation (EC) No 1111 /96 of 20 June 1996 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1996 and on the submission of new applica ­ tions f), fixes the quantities available for new licence applications under the tariff quota during the third quarter of 1996; whereas Article 4 (3) of Regulation (EC) No 478/95 lays down that the quantities for which licences may be issued for the origin(s) concerned must be determined without delay; Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that, where, in the case of a given quarter and origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators exceed the quantity avai ­ lable, a reduction percentage is to be applied to applica ­ tion for that origin ; whereas, however, that provision does Article 1 Import licences shall be issued under the tariff quota for the import of bananas during the third quarter of 1996 against new applications as referred to in Article 4 ( 1 ) of Regulation (EC) No 478/95 : 1 . for the quantity indicated in the licence applications: (a) multiplied, in the case of the origin 'Colombia' by the reduction coefficient of 0,6673 for category B licence applications, excluding applications relating to a quantity of 150 tonnes or less : (b) multiplied, in the case of the origin 'Venezuela', by the reduction coefficient of 0,7423 for category A and B licence applications, excluding applications relating to a quantity of 150 tonnes or less; 2 . for the quantity indicated in licence application, in the case of an origin other than those referred to in point 1 above; 3 . for the quantity indicated in the application, in the case of category C licences. (') OJ No L 47, 25 . 2. 1993, p. 1 . (*) OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. b) OJ No L 118 , 15. 5. 1996, p. 14. H OJ No L 49, 4 . 3 . 1995, p. 13 . (&lt;) OJ No L 71 , 31 . 3 . 1995, p. 84. M OJ No L 148 , 20 . 6. 1996, p. 22. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 17. 7. 96 EN No L 178/3Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1996. For the Commission Franz FISCHLER Member of the Commission